                                         CAHILL GORDON & REINDEL LLP
                                                  EIGHTY PINE STREET
                                                NEW YORK, NY 10005-1702
HELENE R. BANKS          JONATHAN J. FRANKEL          TELEPHONE: (212) 701-3000       JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL           ARIEL GOLDMAN                   WWW.CAHILL.COM               GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH          JASON M. HALL                      ___________               BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST           WILLIAM M. HARTNETT                                          MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI         NOLA B. HELLER                  1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON       CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK           DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT   TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER             DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED           ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS            BRIAN S. KELLEHER              24 MONUMENT STREET            SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING        RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN          CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA        JOEL KURTZBERG                       ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING       TED B. LACEY                                                 TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI     MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL     ALIZA R. LEVINE                                              MICHAEL A. SHERMAN
                                                                                                                     * ADMITTED IN DC ONLY


                                                        (212) 701-3207

                                                                                                              May 3, 2020

                           Re:      United States v. OZ Africa Management GP, LLC,
                                    No. 16-cr-515 (NGG-LB)

           Dear Judge Garaufis,

                    OZ Africa Management GP, LLC (“OZ Africa”) respectfully submits this letter to request
           that it be permitted to file a brief response to the April 30, 2020 submissions of the Claimants and
           the Government no later than May 15, 2020.

                   As noted in the Court’s September 9, 2019 scheduling order (ECF 58), the Government
           and Claimants were each afforded two submissions, with the defense being afforded only one, but
           with the reservation of a right to seek a sur-reply. The Claimants have now submitted a 52-page
           letter with almost 300 pages of new expert reports and nearly a thousand pages of other exhibits,
           containing new analyses and conclusions, as well as new data. They have even retained an
           economist for the first time, despite the briefing schedule in this matter having been set eight
           months ago, and submitted an expert report from the economist.1 The Government has also revised
           its expert analysis. And despite having had months to conduct their analyses, the Claimants and
           the Government have now substantively revised their positions on key DCF inputs including
           (collectively) the super profit tax, discount rate, and commodity pricing, resulting in material
           revisions to their mine project DCF “valuation” figures, to which the defense has not had any
           opportunity to respond or present its own experts’ views. And as indicated, we have had no
           opportunity whatsoever to respond to the Claimants’ new economist’s report.

                    The Government takes no position on this request. We have sought the Claimants’ consent
           to this request, but they have refused. The only reason provided by Claimants’ counsel is that they


           1
                  It has been obvious since long before our March 2020 submission that our position is that
           the Claimants’ only property is their shares in Africo and the only measure of any loss to the
           Claimants is the decline in their share price. It was certainly clear to the Government, who did
           conduct a share price analysis in their November 2019 submission.
CAHILL GORDON & REINDEL LLP


                                                -2-



had been instructed to do so by their clients before we even made our request, and that “naturally
it would be better” for them if the defense did not file a sur-reply.

         Yes, “naturally it would be better” for the Claimants if the defense were deprived of any
opportunity to respond to the new information, inaccuracies, and outright falsehoods in the
Claimants’ submissions. But it would be manifestly unfair for the Claimants’ over 1300 pages of
new submissions, riddled with mistakes and mischaracterizations, to go uncorrected. Nor is this
request at all inconsistent with the accommodations extended to the Claimants. While it is certain
they will now gin up some complaint about wanting the matter to proceed quickly, they took 12
weeks for their opening submission and eight weeks for their reply, all with the consent of the
defense. It is disingenuous to say the least for them to object to an additional 12 days from this
letter to allow us to discuss their hundreds of pages of new expert analysis with our own experts
and make a brief submission so the Court can review the actual facts.

        Accordingly, we respectfully request that the defense be given until May 15 to file a brief
sur-reply.


                                             Respectfully submitted,

                                             CAHILL GORDON & REINDEL LLP



                                             By:      /s/ Anirudh Bansal
                                                      Anirudh Bansal
                                                      Charles A. Gilman
                                                      Tara H. Curtin
                                                      Samantha Lawson
                                                      Benjamen Starkweather

                                             80 Pine Street
                                             New York, New York 10005
                                             Tel.: (212) 701-3000

                                             Attorneys for OZ Africa Management GP, LLC
CAHILL GORDON & REINDEL LLP


                                               -3-



VIA ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court for the Eastern District of New York
United States Courthouse, Room 1426 S
225 Cadman Plaza East
Brooklyn, New York 11201

cc:     All Counsel of Record via ECF
